Citation Nr: 1610991	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-48 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery associated with a left knee injury.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee condition.

3.  Entitlement to a disability rating in excess of 10 percent for a right knee condition.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to December 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case is now under the jurisdiction of the VA RO in Winston-Salem, North Carolina.  This case was previously remanded by the Board in April 2013.

The Veteran was previously represented in these matters by a Veterans' service organization.  However, in a March 2011 statement, the Veteran informed VA that he had revoked that organization's representation of him.  Accordingly, the Veteran is now unrepresented in these matters.


FINDINGS OF FACT

1.  The surgery that forms the basis for the Veteran's claim for entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 was conducted on May 27, 2008; the Veteran's claim was received by VA on June 4, 2009, more than one year after the medical procedure upon which the claim for convalescence is based.

2.  For the rating period prior to July 8, 2008, the Veteran's left knee condition was manifested by flexion limited, at its most severe, to 40 degrees.

3.  For the rating period from July 8, 2008, through the present, the Veteran's left knee condition has been manifested by flexion limited, at its most severe, to 55 degrees.

4.  For the rating period prior to September 17, 2008, the Veteran's left knee condition was manifested by normal extension that was not painful.

5.  For the period from September 17, 2008, through June 1, 2009, the Veteran's left knee condition was manifested by extension limited, at its most severe, to 10 degrees.

6.  For the period from June 2, 2009, through the present, the Veteran's left knee condition has been manifested by extension limited, at its most severe, to 8 degrees.

7.  During the entire rating period, the Veteran's right knee condition has been manifested by flexion limited, at its most severe, to 105 degrees, and extension limited, at its most severe, to 8 degrees.

8.  The Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating based on the need for convalescence following surgery have not been met.  38 C.F.R. §§ 3.400(o)(2), 3.401(h)(2), 4.30 (2015).

2.  The criteria for a disability rating in excess of 10 percent for a left knee condition, on the basis of limited flexion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

3.  The criteria for a separate compensable disability rating for a left knee condition, on the basis of limited extension, prior to September 17, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

4.  The criteria for a separate disability rating of 10 percent, and no higher, for a left knee condition, on the basis of limited extension, for the period from September 17, 2008, through June 1, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

5.  The criteria for a separate compensable disability rating for a left knee condition, on the basis of limited extension, from June 2, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2015).

6.  The criteria for a disability rating in excess of 10 percent for a right knee condition are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

7.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VA letter issued in June 2009 satisfied the duty to notify provisions with respect to the Veteran's claim for increased ratings for the service-connected right and left knee disabilities, as it notified him of the factors pertinent to the establishment of increased ratings and effective dates.  The letter also informed the Veteran of the factors pertinent to establishment of a temporary total disability rating due to hospitalization, surgery, or other treatment.  A VA letter issued in November 2014, prior to readjudication of the claim in a June 2015 supplemental statement of the case, notified the Veteran of the factors pertinent to establishment of entitlement to a TDIU.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As noted in the June 2015 Supplemental Statement of the Case, Social Security Administration (SSA) records were sought, but that a negative response was received and the Veteran submitted a statement that he had not filed for this SSA benefit..  The Veteran was provided VA examinations in July 2009 and March 2015 in relation to the issues decided herein.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the record or took a detailed medical history that was consistent with the other evidence of record, interviewed the Veteran, examined the Veteran, and considered the Veteran's reported symptomatology.  As discussed in the Board's April 2013 remand, the July 2009 VA examiner did not provide the information necessary to fully and adequately rate the Veteran's service-connected knee disabilities under the relevant rating criteria.  However, the March 2015 VA examiner did provide the medical information necessary to address the rating criteria in this case, including opinions as to whether the Veteran is likely to experience additional functional loss on repetitive use and as to the effect the disabilities have on the Veteran's ability to secure or follow a substantially gainful occupation.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds the examination reports of record, in aggregate, are adequate for decision-making purposes.

The Veteran has not alleged, and the record does not show, that his service-connected left or right knee disabilities has materially changed in severity since the most recent VA examinations as to those disabilities such that reexamination is required.  See 38 C.F.R. § 3.327; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that an increased rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the increased rating claims decided herein, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in April 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the April 2013 Board remand directed the Agency of Original Jurisdiction (AOJ) to ask the Veteran to authorize VA to obtain private treatment records; obtain any private treatment records so authorized; provide the Veteran with another VA examination to assess the nature and severity of the service-connected knee disabilities; and then readjudicate the claims and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2013 Board remand, the AOJ contacted the Veteran to authorize VA to obtain private treatment records.  However, the Veteran did not respond.  Therefore, no further private treatment records could be obtained.  In addition, the AOJ provided the Veteran with another VA examination in March 2015 that was consistent with the April 2013 Board remand directives, and readjudicated the claims in the June 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2011 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

The Board observes that the April 2013 Board remand included the following directive: "If there is any period beginning one year prior to the current claim when the Veteran did not meet the percentage requirements for TDIU and was unemployed or earning less than the poverty rate for one person, refer the claim to the Director of VA's Compensation and Pension (C&P) Service for adjudication in accordance with 38 C.F.R. § 4.16(b)."  In the June 2015 supplemental statement of the case, the AOJ noted that the record showed the Veteran was employed throughout the relevant rating period.  Therefore, referral of the case to the Director of VA's C&P Service was not required.

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the Veteran seeks increased disability ratings in excess of 10 percent for his service-connected left knee and right knee disabilities.  The Veteran's claim for increased ratings was received on June 4, 2009.  Therefore, the relevant rating period is from June 4, 2008, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  The Veteran's service-connected left knee and right knee disabilities are each currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, as 10 percent disabling throughout the rating period.

The record shows that the Veteran has been diagnosed with osteoarthritis of the bilateral knees, as confirmed by X-Ray imaging.  See July 2009 VA examination report.  The Veteran's service-connected left knee disability may be rated under 38 C.F.R. § 4.71a, DCs 5003, 5257, 5260, and 5261.

Under 38 C.F.R. § 4.71a, DC 5003, evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under DCs 5003 and 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).
Summary of the Evidence

Private treatment records reveal that the Veteran underwent surgery for left infrapatellar tendon rupture repair on May 27, 2008, which predates the relevant rating period.  The Veteran was prescribed multiple medications post-operatively.  On June 10, 2008, the Veteran had the staples removed from his left knee.  X-Rays showed no elevation of the patella compared to preoperative films.  The Veteran reported that he was doing well, and that his pain was well managed.

On June 25, 2008, the Veteran was seen for a postoperative followup visit.  He was in a wheelchair, and had mild effusion of the left knee.  He had "significant stiffness in flexion," but specific measurements for flexion are not provided in the records.  He was noted as unable to work at the time, but that he would be able to work with restrictions in three weeks.

On June 30, 2008, the Veteran was seen for an initial physical therapy evaluation.  The Veteran reported pain, swelling, and limited range of motion in the left knee.  He had a slow, antalgic gait.  On examination, the Veteran had left knee flexion to 40 degrees and extension to 0 degrees.  Range-of-motion measurements for the right knee are not provided in the record.  Subsequent physical therapy notes show that, on July 8, 2008, the Veteran had left knee flexion to 55 degrees and extension to 0 degrees.  On July 18, 2008, the Veteran had left knee flexion to 70 degrees and full active extension without effusion or tenderness.  The physical therapist opined that the Veteran could perform a sitting job.  On July 23, 2008, he had left knee flexion to 83 degrees and extension to 0 degrees.  On July 28, 2008, he had left knee flexion to 85 degrees and extension to 0 degrees.  On August 6, 2008, he had left knee flexion to 87 degrees and extension to 0 degrees.  On August 13, 2008, the Veteran reported improvement, and was using one crutch.  He had left knee flexion to 90 degrees and extension to 0 degrees.  On August 20, 2008, he had left knee flexion to 95 degrees and extension to 0 degrees and right knee flexion to 115 degrees and extension to 0 degrees without effusion, crepitation, or instability.  On August 26, 2008, he ambulated without crutches.  The physical therapy notes indicate that the Veteran continued to show improvement in range of motion at subsequent physical therapy sessions.  A physical therapy discharge note dated October 3, 2008, shows that the Veteran had left knee flexion to 107 degrees and extension to 0 degrees.  Improvement was noted in functional strength, gait, and range of motion.

At a post-surgical followup visit on September 17, 2008, the Veteran reported continued improvement and that physical therapy had helped significantly.  He reported having no difficulty going on slightly longer walks.   On examination, the Veteran had a slow and deliberate gait.  He had left knee flexion to 105 degrees and extension to 10 degrees and right knee flexion to 120 degrees and extension to 5 degrees.  He had trace effusion in the left knee and mild atrophy.  He had no instability or tenderness.

On October 29, 2008, the Veteran reported that his left knee was doing "fairly well" and that his right knee was "fine."  He reported no problems in his regular job.  He indicated that he had no problems with walking and that he would like to increase his walking.  He had no instability or swelling, and had minimal discomfort.  On examination, the Veteran had a mildly antalgic gait on the left.  He had left knee flexion to 100 degrees and extension to 10 degrees and right knee flexion to 120 degrees and extension to 5 degrees.  He had no effusion or tenderness.  It was determined that the Veteran was at maximum medical improvement, and that he could work his current regular job without restrictions.

On June 2, 2009, the Veteran reported that his left knee was doing "a little bit better," but that he had right knee pain.  He reported some start-up stiffness during exercise, but no catching, locking, or giving way.  He also reported difficulty getting up from a seated position due to some weakness in the left leg.  He further reported difficulty with stairs, but indicated that he was able to perform his regular job without restrictions.  On examination, the Veteran had a minimally antalgic gait on the left.  He had left knee flexion to 100 degrees and extension to 8 degrees and right knee flexion to 115 degrees and extension to 8 degrees.  He had mild atrophy in the left thigh and mild effusion in the right knee.

The Veteran was provided a VA joints examination in July 2009.  The July 2009 VA examiner interviewed and examined the Veteran.  At the examination, the Veteran reported in-service knee pain, followed by several arthroscopic procedures  He endorsed current bilateral knee pain, which responds fairly to over-the-counter pain medications.  The Veteran also endorsed left knee symptoms of giving way, instability, stiffness, weakness, and swelling.  He indicated that his left knee symptoms flare up due to cold weather and damp weather, and that during the flare-ups he experiences a 40 percent increase in symptoms.  He endorsed right knee symptoms of pain, stiffness, swelling, and tenderness.  The Veteran did not report flare-ups in the right knee symptoms.  Upon examination, the Veteran had tenderness in the right knee and effusion, heat, and tenderness in the left knee.  He did not have crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscal abnormality, or other knee abnormalities in either knee.  Range-of motion testing revealed left knee flexion to 90 degrees and extension to 0 degrees, with objective evidence of painful motion, and right knee flexion to 110 degrees and extension to 0 degrees, with objective evidence of painful motion.  Following repetitive-use testing, the Veteran had pain, but no additional limitations.  The examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees based on X-Rays, which showed very mild degenerative changes present in both knees.  The examiner opined that the service-connected left knee and right knee disabilities result in decreased mobility and pain that would result in work-related problems of increased absenteeism and needing alternate duty assignments.  The examiner noted that the Veteran reported being transferred to a desk job in the police department, that he has to take frequent stretch breaks due to bilateral knee stiffness, and that he missed six months of work due to left knee surgery.

In February 2010, the Veteran indicated the does not agree with the 10 percent ratings for his left knee and right knee disabilities because they do not adequately compensate him for his functional loss, and they do not take into account the effects of his treating medications.  See VA Form 21-4138, Statement in support of Claim, received in February 2010.

The Veteran was provided VA knee and lower leg conditions examination in March 2015.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran reported stiffness and constant pain of the knees.  He also reported intermittent effusion of the knees after prolonged walking and regular use of knee braces.  He indicated that he takes ibuprofen for pain.  He did not report flare-ups in his knee symptoms.  Upon examination, the Veteran had five out of five muscle strength, no atrophy, no ankylosis, and no instability in either knee.  He did not have shin splints or a meniscal condition.  Range-of motion testing revealed left knee flexion to 90 degrees and extension to 0 degrees, and right knee flexion to 105 degrees and extension to 0 degrees.  No pain or tenderness was noted on examination, but the examiner did note crepitus bilaterally.  Following repetitive-use testing, the Veteran had no additional functional loss or additional loss of range of motion.  The examiner opined that the Veteran would not experience additional functional loss in either knee due to pain, weakness, fatigability, or incoordination over time.  The examiner further opined that, due to the service-connected left knee and right knee disabilities, the Veteran can walk only for 100 yards before stopping to rest, can only climb one flight of stairs at a time, can stand for only 30 minutes at a time, can sit for only 30 minutes at a time, and cannot kneel, squat, or climb a ladder.  The examiner diagnosed the Veteran with osteoarthritis of the bilateral knees.

As to the issue of individual unemployability, the March 2015 examiner noted that the Veteran finished two years of college, had been employed as a policeman for the past 21 years, and currently worked as a police recruit investigator.  The examiner opined that, due to the service-connected left knee and right knee disabilities, the Veteran can walk only for 100 yards before stopping to rest, can only climb one flight of stairs at a time, can stand for only 30 minutes at a time, can sit for only 30 minutes at a time, and cannot kneel, squat, or climb a ladder.  The examiner further opined that it is less likely than not that the Veteran's service-connected knee disabilities render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  As a rationale for this opinion, the examiner explained that the Veteran's service-connected knee disabilities have a significant impact on the Veteran's ability to perform both physical and sedentary employment.  However, despite the impact, the Veteran has successfully managed to work full-time as a police recruit investigator for the past 5 years and as a police officer for the past 21 years.


Analysis - Temporary Total Rating Pursuant to 38 C.F.R. § 4.30

The Veteran seeks entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following the May 2008 surgery on his left knee.  See VA Form 21-4138, received in June 2009.

The applicable regulations provide that a temporary total rating may be assigned for a period of one, two, or three months if at least one month of convalescence is necessitated by surgery for a service-connected disability, with such benefits payable from the date of entrance into the hospital or the date of outpatient treatment for the period in question.  38 C.F.R. §§ 3.401(h)(2), 4.30.

The provisions governing the assignment of effective date for the award of increased ratings are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule states that the effective date of such an award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An award of a temporary total rating for convalescence under the provisions of 38 C.F.R. § 4.30 is effective the "date of entrance into the hospital, after discharge from hospitalization (regular or release to non-bed care)."  38 C.F.R. § 3.401(h)(2).

An exception to the rule regarding the effective date for awards of increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1) and (2); VAOPGCPREC 12-98 (1998).

In this case, the evidence of record corroborates the Veteran's assertion that he underwent left knee surgery in May 2008.  However, the Veteran's claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following the May 2008 left knee surgery was received on June 4, 2009, more than one year after the surgery was performed.  Because the Veteran did not claim entitlement to a temporary total rating based upon the need for convalescence until more than one year after the date of the surgery and the date his need for convalescence began, his claim does not fall within the exception to the rule establishing the effective date of a claim for increased rating.

The pertinent facts are not in dispute and the law is dispositive of the matter.  The Board also notes that the legislative and public policy purpose of providing a temporary total rating benefit is to provide Veterans with a subsistence support during convalescence, when employment is precluded.  To accomplish this purpose, therefore, it stands to reason that the claim for that benefit sought must be filed in proximity to the need for subsistence support.  Allowing claims to be filed greater than a year after the need for such support has arisen would subvert the purpose of the benefit.  In any regard, the Board is without authority to disregard controlling law and regulations, even to achieve what it perceives to be an equitable result.  Accordingly, the Veteran's claim for entitlement to a temporary total disability rating for convalescence under the provisions of 38 C.F.R. § 4.30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis - Left Knee Condition

For the rating period prior to July 8, 2008, the Veteran's left knee condition was manifested by flexion limited, at its most severe, to 40 degrees.  Such limitation warrants a disability rating of 10 percent, and no higher, under DC 5260.  From July 8, 2008, through the present, the Veteran's left knee condition has been manifested by flexion limited, at its most severe, to 55 degrees.  Such limitation is noncompensable under DC 5260, and therefore warrants a rating of 10 percent, and no higher, under DC 5003.  Thus, at no time during the rating period did the Veteran's left knee condition warrant a disability rating in excess of 10 percent based on limited flexion.

In addition, for the rating period prior to September 17, 2008, the record shows that the Veteran had normal extension of the left knee to 0 degrees.  However, from September 17, 2008, the date of his post-surgical followup, through June 1, 2009, the day before another post-surgical followup, the Veteran's left knee condition was manifested by extension limited to 10 degrees.  In that regard, the Board notes that some of the physical therapy treatment notes dated during that period reflect normal extension of the left knee to 0 degrees.  However, the Board resolves doubt in the Veteran's favor and finds that his left knee condition was manifested by extension limited to 10 degrees during that period.  Such limitation warrants a disability rating of 10 percent, and no higher, under DC 5261.  As such, the Veteran was entitled to a separate disability rating of 10 percent, and no higher, under DC 5261 for the period from September 17, 2008, through June 1, 2009.

However, at the June 2, 2009 post-surgical followup, the Veteran's had left knee extension limited to 8 degrees.  In addition, at both the July 2009 and March 2015 VA examinations, the Veteran had normal left knee extension to 0 degrees.  Therefore, for the rating period from June 2, 2009, through the present, the Veteran's left knee condition has been manifested by extension limited, at its most severe, to 8 degrees.  Such limitation is noncompensable under DC 5261.  In addition, the Veteran has already been awarded a 10 percent disability rating for that period under DC 5003 based on left knee arthritis that results in limited, though noncompensable motion.  Therefore, the Veteran may not be awarded another 10 percent rating under DC 5003 based on the limited extension, as such would be considered impermissible pyramiding.  Thus, at no time during that period did the Veteran's left knee condition warrant a separate compensable disability rating based on limited extension.

The Board further finds that the record does not reflect that the Veteran's left knee condition warranted a separate compensable disability rating based on recurrent subluxation or lateral instability under DC 5257 at any time during the rating period.  Specifically, the Veteran has not demonstrated recurrent subluxation or lateral instability of the left knee at any time during the rating period.  The physical therapy records and post-surgical followup visits are negative for findings of subluxation or instability.  Although the Veteran endorsed giving way and instability at the July 2009 VA examination, testing was negative for instability.  Testing at the March 2015 VA examination was also negative for instability.  The Veteran is competent to report symptoms such as pain and feelings of instability.  See Layno v. Brown, 6 Vet. App. 465 at 469.  However, in this case, the Board affords greater probative value to the objective medical evidence of record, including the testing conducted as part of the VA examinations, which was negative for instability and subluxation.

The Board additionally finds that a higher rating of 20 percent was not warranted under DC 5003 at any time during the rating period because the record does not demonstrate that the Veteran had occasional incapacitating exacerbations of the left knee.  Rather, the record shows that the Veteran continues to be independent in his activities of daily living, and has not required hospitalization or been prescribed bed rest due to the left knee disability.

The Board has considered whether the Veteran is entitled to a higher or separate rating under the other diagnostic codes relating to disabilities of the knees and legs.  However, there is no indication of ankylosis of the left knee, dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, no higher or separate rating is warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.

The Board has further considered whether the Veteran is entitled to higher ratings based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  At the July 2009 VA examination, the Veteran reported flare-ups in his left knee symptoms in cold and damp weather.  He estimated that his symptoms increase in severity by 40 percent during the flare-ups.  However, the Veteran's report of left knee symptom flare-ups are not reflected in the other medical evidence of record.  Furthermore, his estimates as to the relative increase in his symptoms during the reported flare-ups is unsupported by other evidence of record.  Moreover, there is no indication in the record that any increase in symptoms during flare-ups caused additional functional loss such that the left knee condition manifested in a severity more closely approximating that contemplated by the criteria of a higher disability rating.  The Veteran did not report flare-ups in the left knee symptoms at any other time during the rating period, to include at the March 2015 VA examination.  In addition, the Veteran did not demonstrate additional functional loss upon repetitive use testing at either the July 2009 VA examination or the March 2015 VA examination, and neither of those VA examiners opined that the Veteran would have additional functional loss upon repetitive use over time.  In fact, the March 2015 VA knee and lower leg conditions examiner opined that the Veteran would not have additional functional loss upon repetitive use over time.  Thus, the record does not show that the Veteran is additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or on repetitive use over time such that higher ratings for the left knee were warranted at any time during the rating period.  The Board finds that the Veteran's pain and any functional loss are encompassed by the ratings herein provided under DCs 5003, 5260, and 5261 for the left knee condition.  Therefore, higher ratings were not warranted at any time during the rating period under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

The Board acknowledges the Veteran's contentions that he is entitled to higher ratings for the service-connected left knee disability.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected left knee disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to evaluate disabilities of the musculoskeletal system, and because they are based on a review of the record or an accurate understanding of the Veteran's medical history, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  When considered with the relevant rating criteria, the probative evidence supports a finding that a rating in excess of 10 percent was not warranted for the left knee condition under DC 5260 at any time during the rating period.  The probative evidence further supports a finding that a separate rating of 10 percent, and no higher, was warranted under DC 5261 for the period from September 17, 2008, through June 1, 2009, but that a separate compensable rating was not warranted under DC 5261 at any other time during the rating period.

The Board also acknowledges the Veteran's contention that he is entitled to higher or additional ratings based on the effects of his treating medications.  See VA Form 21-4138, received in February 2010.  The Board notes that disability ratings are assigned based on levels of disability demonstrated in the medical record and/or on examination.  See 38 C.F.R. § 4.1.  In this case, the record shows that the Veteran was prescribed a number of medications post-operatively.  More recently, at the July 2009 VA examination the Veteran indicated that he was only taking over-the-counter pain medications.  At the March 2015 VA examination he reported taking ibuprofen.  The medical evidence of record does not reflect complaints of medication side effects, and the Veteran has at no time described any specific medication side effects, either in the course of seeking treatment or in pursuit of VA benefits.  As such, the record does not show demonstrated levels of disability attributable to the medications the Veteran takes for his service-connected left knee disability that would warrant higher or additional ratings.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation for the left knee condition on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee condition with the established criteria found in the Schedule for the disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported left knee pain, stiffness, and weakness that limit his ability to sit, stand, walk, and otherwise be active.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Upon repetitive use testing, the Veteran showed no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual, and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for a rating in excess of 10 percent for the left knee condition under DCs 5003 and 5260 were not met at any time during the rating period.  However, the Board finds that the criteria for a separate rating of 10 percent, and no higher, was warranted under DC 5261 for the period from September 17, 2008, through June 1, 2009, but not at any other time during the rating period.  To the extent the Veteran seeks ratings higher than or in addition to those granted herein, the preponderance of the evidence is against the assignment of higher or additional ratings, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Right Knee Condition

During the entire rating period, the Veteran's right knee condition has been manifested by flexion limited, at its most severe, to 105 degrees, and extension limited, at its most severe, to 8 degrees.  As such, the Veteran's right knee condition did not meet the criteria for a compensable disability rating under either DC 5260 or 5261 during the rating period.  Because the Veteran had limited motion of the right knee that was noncompensable under the appropriate diagnostic codes for limited motion and he was diagnosed with arthritis of the right knee, he was entitled to a 10 percent rating, and no higher, for the disability under DC 5003.

The Board notes that the awarding of separate 10 percent ratings under DC 5003 for the limited flexion and extension with arthritis would constitute impermissible pyramiding as it would compensate the same disability twice.  Therefore, the Veteran was entitled to only one 10 percent rating under DC 5003 despite being limited both in flexion and extension.

The Board has considered whether the Veteran was entitled to a separate rating under DC 5257 for recurrent subluxation or lateral instability of the right knee.  However, the Veteran has not demonstrated recurrent subluxation or lateral instability of the right knee at any time during the rating period.  The physical therapy records and post-surgical followup visits are negative for findings of subluxation or instability.  As discussed above, the Veteran endorsed giving way and instability at the July 2009 VA examination; however, testing was negative for instability.  In addition, testing at the March 2015 VA examination was negative for instability.  The Board affords greater probative value to the objective medical evidence of record, including the testing conducted as part of the VA examinations, than to the Veteran's subjective complaints of instability.  The Board therefore finds that the record does not reflect that the Veteran's right knee condition warranted a separate compensable disability rating based on recurrent subluxation or lateral instability under DC 5257 at any time during the rating period.

The Board additionally finds that a higher rating of 20 percent was not warranted under DC 5003 at any time during the rating period because the record does not demonstrate that the Veteran had occasional incapacitating exacerbations of the right knee.  Rather, the record shows that the Veteran continues to be independent in his activities of daily living, and has not required hospitalization or been prescribed bed rest due to the right knee disability.

The Board has considered whether the Veteran is entitled to a higher or separate rating under the other diagnostic codes relating to disabilities of the knees and legs.  However, there is no indication of ankylosis of the right knee, dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, no higher or separate rating is warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.

The Board has further considered whether the Veteran is entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran did not report flare-ups in his right knee symptoms at any time during the rating period, to include at the July 2009 VA examination and the March 2015 VA examination.  Furthermore, the Veteran did not demonstrate additional functional loss upon repetitive use testing at either the July 2009 VA examination or the March 2015 VA examination, and neither of those VA examiners opined that the Veteran would have additional functional loss upon repetitive use over time.  In fact, the March 2015 VA knee and lower leg conditions examiner opined that the Veteran would not have additional functional loss upon repetitive use over time.  Thus, the record does not show that the Veteran is additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or on repetitive use over time such that a rating in excess of 10 percent was warranted at any time during the rating period for the right knee condition.  The Board finds that the Veteran's pain and any functional loss are encompassed by the 10 percent rating under DC 5003.  Therefore, a higher rating was not warranted at any time during the rating period under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

The Board acknowledges the Veteran's contentions that he is entitled to a higher rating for the service-connected right knee disability.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected right knee disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Therefore, in assigning disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to evaluate disabilities of the musculoskeletal system, and because they are based on a review of the record or an accurate understanding of the Veteran's medical history, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean, 13 Vet. App. at 448-49.  When considered with the relevant rating criteria, the probative evidence supports a finding that a rating in excess of 10 percent was not warranted for the right knee condition at any time during the rating period.

The Board also acknowledges the Veteran's contention that he is entitled to higher or additional ratings based on effects of his treating medications.  See VA Form 21-4138, received in February 2010.  As discussed in more detail above, the medical evidence of record does not reflect complaints of medication side effects, and the Veteran has at no time described any specific medication side effects, either in the course of seeking treatment or in pursuit of VA benefits.  As such, the record does not show demonstrated levels of disability attributable to the medications the Veteran takes for his service-connected right knee disability that would warrant higher or additional ratings.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for the right knee condition.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee condition with the established criteria found in the Schedule for the disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported right knee pain, stiffness, and weakness that limit his ability to sit, stand, walk, and otherwise be active.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Upon repetitive use testing, the Veteran showed no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual, and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for a disability rating in excess of 10 percent for the Veteran's right knee condition have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's right knee condition pursuant to Hart, 21 Vet. App. 505, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Extra-Schedular Considerations

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a TDIU

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.341(a)(1).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

In this case, during the appeal period, the Veteran was service connected for a left knee condition, rated as 10 percent disabling under DCs 5003 and 5260 for the entire rating period, and as 10 percent disabling under DC 5261 for the period from September 17, 2008, through June 1, 2009; and for a right knee condition, rated as 10 percent disabling.  During the appeal period, the Veteran's combined rating was 20 percent through September 16, 2008; 30 percent from September 17, 2008, through June 1, 2009; and 20 percent from June 2, 2009, through the present.  Thus, the Veteran did not meet the percentage requirements described in 38 C.F.R. § 4.16(a) at any time during the appeal period.  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation such that referral for consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

The physical therapy records indicate that the Veteran was unable to work temporarily following his May 2008 left knee surgery, but that he eventually returned to work in a sedentary position.  The July 2009 VA examiner opined that the service-connected left knee and right knee disabilities result in decreased mobility and pain that would result in work-related problems of increased absenteeism and needing alternate duty assignments.  The examiner noted that the Veteran reported being transferred to a desk job in the police department, that he has to take frequent stretch breaks due to bilateral knee stiffness, and that he missed six months of work due to left knee surgery.  The March 2015 VA examiner noted the Veteran's report that had been employed as a police officer for the past 21 years, and currently worked as a police recruit investigator.  The examiner opined that, due to the service-connected left knee and right knee disabilities, the Veteran can walk only for 100 yards before stopping to rest, can only climb one flight of stairs at a time, can stand for only 30 minutes at a time, can sit for only 30 minutes at a time, and cannot kneel, squat, or climb a ladder.  The examiner further opined that it is less likely than not that the Veteran's service-connected knee disabilities render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  As a rationale for this opinion, the examiner explained that the Veteran's service-connected knee disabilities have a significant impact on physical and sedentary employment.  However, despite the impact, the Veteran has successfully managed to work full-time as a police recruit investigator for the past 5 years and as a police officer for the past 21 years.

Accordingly, the record shows that the Veteran has been employed as a police officer throughout the appeal period.  In addition, aside for an approximately six-month period of recovery from surgery in May 2008, the Veteran was been able to perform his duties as a police officer with some modifications.  Specifically, following his recovery from the May 2008 surgery, he was moved to a sedentary position, which necessitates frequent stretching breaks.  Although the right knee and left knee conditions result in significant limitations in what the Veteran can do, as opined by the July 2009 and March 2015 VA examiners, they have not prevented the Veteran from securing or following his current employment as a police officer.  As such, throughout the appeal period, the Veteran's service-connected disabilities have not prevented him from securing or following a substantially gainful occupation, and referral for consideration of entitlement to a TDIU on an extra-schedular basis is not warranted.

The Board acknowledges that the Veteran was not cleared to work until approximately six months after his May 2008 surgery.  The Board notes that the June 2008 physical therapy initial evaluation note includes a description of the injury that necessitated the surgery.  It says, "[patient] reports that he jumped out of patrol car thinking it was in park and reports that car ran over his foot which caused him to fall and rupture his [left] infrapatellar tendon."  Thus, it is not at all clear from the record that the Veteran's left knee injury, surgery, and recovery therefrom were related to the service-connected knee conditions.  Rather, it appears that the injury was the result of an on-the-job fall caused by the Veteran's foot being run over by his patrol car.  Moreover, the Board reiterates that a TDIU generally will not be awarded for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 4.16(a).  Even if the Veteran's left knee injury, surgery, and the recovery therefrom were related to the service-connected knee disabilities, they would be considered a temporary exacerbation.  The schedule does not provide for a temporary total disability rating for the type of injury and surgery the Veteran experienced.  Furthermore, as discussed above, the regulations do provide for temporary total disability rating based on convalescence following surgery under 38 C.F.R. § 4.30; however, the Veteran has not met the legal requirements for that benefit.  Accordingly, for all these reasons, a TDIU may not be awarded for the Veteran's period of recovery following his May 2008 left knee surgery.

The Board therefore finds that the criteria for a TDIU have not been met at any time during the appeal period.  As the preponderance of the evidence is against the award of a TDIU, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery associated with a left knee injury is denied.

Entitlement to a disability rating in excess of 10 percent for the left knee condition, on the basis of limited flexion, is denied.

Entitlement to a compensable disability rating for the left knee condition, on the basis of limited extension, prior to September 17, 2008, is denied.

Entitlement to a disability rating of 10 percent, and no higher, for the left knee condition, on the basis of limited extension, for the period from September 17, 2008, through June 1, 2009, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


Entitlement to a compensable disability rating for the left knee condition, on the basis of limited extension, from June 2, 2009, is denied.

Entitlement to a disability rating in excess of 10 percent for the right knee condition is denied.

Entitlement to a TDIU is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


